DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2019 122 061.0, filed on 8/16/2019.
Status of Claims
Claims 1, 6-7, 9-11, and 14-16 are pending in this application and have been examined on the merits. Claims 2-5, 8, and 12-13 have been cancelled by the applicant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7, 9-11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0366808 (Kang et al.) in view of US 6,416,043 (referred to as Eisenbraun).
Regarding claim 1, Kang discloses a brake device for braking the movement of at least one movable element relative to a housing of an air outlet (device disclosed in fig. 5. Fig. 1 and para. 11 disclose a device used for breaking an air vent for a vehicle), 
wherein the movable element (horizontal wing 30 and knob 60. see fig. 1 and para. 55) 
is at least one of an air-flow-directing element (para. 55 discloses wings 30 being airflow directing members) or air- flow-limiting element 
or an actuation element (para. 55 discloses at least knob 60 being an actuation element), 
wherein the brake device (friction part 40. See fig. 5 and para. 35) 
has at least one resilient element (friction contact part 43. Para. 50 discloses contact part 43 being made of resilient material such as rubber or another elastic material. Para. 52 discloses contact part 43 being deformed to be used as a resilient member), 
wherein the resilient element is spaced apart from a pivot axis of the at least one movable element (figs. 3-6 disclose the location of friction part 40 being space apart from the axis of rotation of wing 30 which is located through wing coupling part 33), 
such that the resilient element brakes the movement (see para. 55) 
in a region which is arranged remote from the pivot axis (para. 55 discloses friction part 40 braking the movement of wing 30 at inducement insertion part 232. Fig. 3 discloses the inducement insertion part 232 being located remote from the pivot axis which would pass through guide mounting part 22);
wherein the resilient element is arranged on the movable element (see figs. 4-6. Para. 49 discloses friction side protrusion 42 being attached to friction rear protrusion 41 of wing 30 since they are formed as one body. Para. 50 discloses contact part 43 being attached to friction side protrusion 42. Kang does not disclose friction side protrusion 42 being connected to wing 30 via a recess); 
wherein the brake device further has at least one pin (friction side protrusion 42. see fig. 5), 
which is arranged on the movable element (figs. 4-6 disclose friction side protrusion 42 being arranged on friction rear protrusion 41 of wing 30);
wherein the resilient element is arranged at least partially between the pin and the movable element (figs. 4-5 discloses contact part 43 being at least partially between friction-side protrusion 42 and the front section of wing 30); 
wherein the pin includes a free end (see annotated fig. 1) 
that is located outside of the recess (see annotated fig. 1) 
and that extends beyond an external end of the resilient member (see annotated fig. 1).
Kang does not disclose wherein the resilient element is arranged in a recess, and wherein the pin is also arranged in the recess.
However, Eisenbraun does disclose a resilient element is arranged in a recess (figs. 2-3D and col. 3, lines 1-15 discloses a pin in the form of element 22 with a male fitting 48 fitting into a recess in the form of fitting 34), and a pin is also arranged in the recess (figs. 1-2 disclose a pin of element 22 being at least partially within fitting 34).
Kang and Eisenbraun are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the friction side portion and the friction contact part to be mounted to the wing via a recess like the male fitting and element 22 of Eisenbraun in order to allow one to replace the friction side portion when it is damaged or worn down. The friction contact portion may be inserted into a recess to frictionally hold the friction side portion in the recess.
Regarding claim 6, Kang in view of Eisenbraun discloses the invention of claim 1 and the combination further discloses wherein at least one of the recess, the resilient element or the pin (Kang: friction side protrusion 42) has at least one retention device (Kang: protrusion fixing part 422. See fig. 5) which is constructed to retain the resilient element (see para. 51 of Kang. When Kang is modified with Eisenbraun the protrusion fixing part 422 of Kang at least partially retains the contact part 43 of Kang within a recess by preventing the contact part from rotating out of the recess) or the pin in the recess.
Regarding claim 7, Kang in view of Eisenbraun discloses the invention of claim 1 and the combination further discloses wherein the resilient element is directly or indirectly in frictional contact with at least one of a slot or a rib (Kang: fig. 6 and para. 52 discloses contact part 43 coming into frictional contact with the inducement insertion part 232 of guide inducement part 23) as a friction partner (Kang: see para. 52) so that movements of the movable element relative to the housing are braked (Kang: see para. 55).
Regarding claim 9, Kang in view of Eisenbraun discloses the invention of claim 7 and the combination further discloses wherein the brake device further has at least one region of the housing (Kang: guide 20 of housing 10. Para. 35 and fig. 1 disclose guide 20 being formed or joined to the housing 10), wherein the region of the housing has the slot or the rib (Kang: fig. 3 and para. 37 discloses guide inducement part 23 being a component of guide 20).
Regarding claim 10, Kang in view of Eisenbraun discloses the invention of claim 9 and the combination further discloses wherein the resilient element extends as at least a single-member resilient element (Kang: see annotated fig. 1) into the slot (Kang: see fig. 6) and comes into frictional contact with at least one inner side of the slot (Kang: see annotated fig. 1 and para. 55).
Regarding claim 11, Kang in view of Eisenbraun discloses the invention of claim 10 and the combination further discloses wherein a friction element (Kang: surface of inducement insertion part 232 which inherently produces friction when in contact with contact point) which acts as a brake lining (Kang: para. 55 discloses the surface of inducement insertion part 232 acting as a brake lining for contact part 43) is arranged between the resilient element and at least one of the slot or the rib (Kang: see figs. 3 and 6-7 and para. 52 discloses the surface of inducement insertion part 232being located at least between contact part 43 and inducement protrusion 231 of guide inducement part 23).
Regarding claim 14, Kang in view of Eisenbraun discloses the invention of claim 1 and the combination further discloses wherein a plurality of simultaneously functioning resilient elements (Kang: para. 48 discloses friction side protrusions 41 being located on both sides of wing rear end portion 32. Para. 47 discloses the friction rear protrusion 41 being a component of friction part 40 which indicates there being at least two friction parts 40 on each side of horizontal wing 30. Para. 38 also indicates multiple guide bodies 21 which receives portions of friction part 40. See also figs. 5-6) are arranged on the movable element (Kang: see fig. 6).
Regarding claim 15, Kang in view of Eisenbraun discloses an air outlet, for a vehicle (Kang: air vent 1. See fig. 1 and para. 34), which has the following: 
at least one movable element (Kang: horizontal wing 30 and knob 60. see fig. 1 and para. 55); 
a housing (Kang: housing 10), 
in which the movable element is movably arranged (Kang: see fig. 1 and para. 35); 
and at least one brake device (Kang: friction part 40. See fig. 5 and para. 35) 
as claimed in claim 1 (see claim 1 above), 
which is constructed to brake a movement of the at least one movable element (Kang: see para. 55) 
relative to the housing (Kang: see para. 35).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0366808 (Kang et al.) in view of US 6,416,043 (referred to as Eisenbraun), and further in view of US 2007/0144303 (referred to as Sato).
Regarding claim 16, Kang discloses a brake device for braking the movement of at least one movable element relative to a housing of an air outlet (device disclosed in fig. 5. Fig. 1 and para. 11 disclose a device used for breaking an air vent for a vehicle), 
wherein the movable element (horizontal wing 30 and knob 60. see fig. 1 and para. 55) 
is at least one of an air-flow-directing element (para. 55 discloses wings 30 being airflow directing members), an air- flow-limiting element 
or an actuation element (para. 55 discloses at least knob 60 being an actuation element), 
wherein the brake device (friction part 40. See fig. 5 and para. 35) 
has at least one resilient element (friction contact part 43. Para. 50 discloses contact part 43 being made of resilient material such as rubber or another elastic material. Para. 52 discloses contact part 43 being deformed to be used as a resilient member), 
wherein the resilient element is spaced apart from a pivot axis of the at least one movable element (figs. 3-6 disclose the location of friction part 40 being space apart from the axis of rotation of wing 30 which is located through wing coupling part 33), 
such that the resilient element brakes the movement (see para. 55) 
in a region which is spaced from the pivot axis (para. 55 discloses friction part 40 braking the movement of wing 30 at inducement insertion part 232. Fig. 3 discloses the inducement insertion part 232 being located remote from the pivot axis which would pass through guide mounting part 22);
wherein the resilient element is arranged on the movable element (see figs. 4-6. Para. 49 discloses friction side protrusion 42 being attached to friction rear protrusion 41 of wing 30 since they are formed as one body. Para. 50 discloses contact part 43 being attached to friction side protrusion 42. Kang does not disclose friction side protrusion 42 being connected to wing 30 via a recess); 
wherein the brake device further has at least one pin (friction side protrusion 42. see fig. 5), 
which is arranged on the movable element (figs. 4-6 disclose friction side protrusion 42 being arranged on friction rear protrusion 41 of wing 30);
wherein the resilient element is arranged at least partially between the pin and the movable element (figs. 4-5 discloses contact part 43 being at least partially between friction-side protrusion 42 and the front section of wing 30);
wherein the resilient element has an outer side or outer face (see annotated fig. 1) 
presses in regions against mutually opposite inner faces of a slot of the housing (see annotated fig. 1) 
wherein the pin includes a free end (figs. 4-5 discloses contact part 43 being at least partially between friction-side protrusion 42 and the front section of wing 30) 
that is located outside of the recess (see annotated fig. 1) 
and that extends beyond an external end of the resilient element (see annotated fig. 1)
and through the slot of the housing (see figs. 6-7).
Kang does not disclose wherein the resilient element is arranged in a recess, and wherein the pin is also arranged in the recess.
However, Eisenbraun does disclose a resilient element is arranged in a recess (figs. 2-3D and col. 3, lines 1-15 discloses a pin in the form of element 22 with a male fitting 48 fitting into a recess in the form of fitting 34), and a pin is also arranged in the recess (figs. 1-2 disclose a pin of element 22 being at least partially within fitting 34).
Kang and Eisenbraun are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the friction side portion and the friction contact part to be mounted to the wing via a recess like the male fitting and element 22 of Eisenbraun in order to allow one to replace the friction side portion when it is damaged or worn down. The friction contact portion may be inserted into a recess to frictionally hold the friction side portion in the recess.
Kang does not explicitly disclose wherein the resilient element has two members, and wherein the free end of the pin extends beyond the two members of the resilient element.
However, Sato does disclose a resilient element (cylindrical pin 11) that has two members (two prongs of cylindrical pin 11 has two members. See at least figs. 1-2 and para. 29), and wherein a free end of a pin extends beyond the two members of the resilient element (the free end of friction side protrusion 42 of Kang extends past the external end of contact part 43 of Kang even when Kang is modified to have a forked geometry of Sato. See annotated fig. 1).
Kang and Sato are considered analogous to the claimed invention because they both are in the field of ventilation for motor vehicles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the friction side protrusion and the contact part of Kang to have the forked geometry of the pin from Sato in order to make it easier to insert the contact part into the guide slot and to prevent noise generation when the user is adjusting the louver position (Sato: para. 35). Though Sato does disclose a reduction of friction the examiner believes that Sato does not explicitly teach away from the use of high friction material since Sato is concerned with reducing kinetic friction (Sato: para. 9) while Kang is concerned with producing static friction (Kang: para. 55). Reducing kinetic friction in the invention of Kang may be beneficial since adjusting the position of the air guiding wing will be easier while the rubber material of the contact part still provides static friction for maintaining the air guide wing position after it is adjusted.

Annotated Figures

    PNG
    media_image1.png
    754
    834
    media_image1.png
    Greyscale

Annotated Fig. 1
Annotated fig. 1 is an annotation of fig. 5 from Kang.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2011/0319005 (Sawada et al.) discloses a pin frictionally engaged with a guide slot;
US 2006/0040606 (Park) discloses a resilient clip being used as a damper for a vehicle air flow nozzle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762       

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762